DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	In the amendment filed 01/12/2022, claims 17-20 were withdrawn without traverse due to restriction requirement and no new claims were added. Therefore, claims 1-20 are currently pending and claims 1-16 are elected for examination.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 8-15 rejected under 35 U.S.C. 103 as being unpatentable over Vidri et al. (Vidri; US 2010/0315222) in view of Singh et al. (Singh; US 2019/0366916).
	For claim 1, Vidri discloses an assembly [Fig. 2] comprising: 
	a common parts sub-assembly including a rotor bracket and a housing [E.g. 0022-0026, Figs. 1-6]; 
	an actuator connected to the rotor bracket to cause the rotor bracket to rotate during actuation of the actuator, the actuator and the rotor bracket connected thereto are housed within the housing [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10, a stop arm 18 having a stop sign with integral arms that are hinged on the actuator assembly 14 for pivotal movement, and a retainer arrangement 200. The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16, 0023: The actuator assembly 14 provides a tamper proof and weather proof environment for several electrical and mechanical 
	a physical appendage [E.g. 0034: stop sign assembly 18]; 
	a mounting bracket connecting the physical appendage to the rotor bracket whereby the physical appendage moves between a stowed position and a deployed position during actuation of the actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10, a stop arm 18 having a stop sign with integral arms that are hinged on the actuator assembly 14 for pivotal movement, and a retainer arrangement 200. The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16 in a perpendicular fashion as shown in FIG. 1; 0037, 0039, Figs. 3-6]; and 
	wherein the actuator is either an electric motor actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10] or a pneumatic actuator that are substitutable with one another to assemble the assembly without modification to any of the common parts sub-assembly and the physical appendage.
	Vidri fails to expressly disclose a pneumatic actuator that can be substitutable with an electric actuator to assemble the assembly without modification to any of the common parts sub-assembly and the physical appendage.
E.g. 0058].
	It would have been obvious to one of ordinary skill in the art of actuators before the effective filling date of the claimed invention modify Vidri with the teaching of Singh because pneumatic actuators provide high force, speed of movement and are highly reliable and thereby improve the overall system durability by providing an additional actuator that can be used when needed.
	For claim 2, Vidri discloses wherein: the actuator is the electric motor actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10]; and the electric motor actuator includes an electric motor and an actuator housing, the electric motor is operatively received within the actuator housing and the actuator housing and the rotor bracket are operatively connected to connect the electric motor actuator to the rotor bracket to cause the rotor bracket to rotate during actuation of the electric motor actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10, a stop arm 18 having a stop sign with integral arms that are hinged on the actuator assembly 14 for pivotal movement, and a retainer arrangement 200. The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16, 0023: The actuator assembly 14 provides a tamper proof and weather proof environment for several electrical and mechanical components including an electric motor and electronic control modules or units for 
	For claim 3, Vidri discloses wherein: the electric motor actuator further includes a controller for controlling the electric motor [0023:  an electric motor and electronic control modules or units for pivoting the stop arm 18 back and forth between the stored position and the deployed position and operating the retainer arrangement 200, 0034-0035, 0044], the controller having at least one Hall effect sensor for use in monitoring operation of the electric motor in controlling the electric motor [E.g. 0033: As stop arm 18 pivots outward, magnet 73 on input member 94 is moved toward Hall effect sensor 81. When stop arm 18 reaches the deployed or extended position, magnet 73 aligns with Hall effect sensor 81 producing a signal in interface device 183 that indicates the deployed position of stop arm 18 and that causes relay 181 to activate and connect the other side, that is, the upper side of motor 55, 0040, 0044].
	For claim 8, Vidri discloses wherein: the physical appendage is either a stop sign or a crossing guard arm that are substitutable with one another to assemble the assembly without modification to any of the common parts sub-assembly and the actuator [E.g. 0044: Stop sign assembly 18 is returned to the stored position against the side of bus 10 by moving switch 185 to a second or open position, which as indicated above can be done automatically with the closing of the bus door. When switch 185 is opened, electronic control module 320 deactivates relay 179 via control module 57 so that the lower side of motor 55 is grounded. Motor 55 then rotates in the opposite direction, that is, counterclockwise pivoting stop arm 18 inward toward the side of bus 10. After a delay of a few seconds, electronic control module 320 energizes coil 314 and retracts lock pin 304 as stop arm 18 pivots inward and magnet 71 approaches Hall effect sensor 79. When stop arm 18 reaches the stored position, magnet 71 aligns with the Hall effect sensor 
	For claim 9, Vidri discloses wherein: the mounting bracket is of a first type when the physical appendage is the stop sign [E.g. 0044: Stop sign assembly 18 is returned to the stored position against the side of bus 10 by moving switch 185 to a second or open position, which as indicated above can be done automatically with the closing of the bus door. When switch 185 is opened, electronic control module 320 deactivates relay 179 via control module 57 so that the lower side of motor 55 is grounded. Motor 55 then rotates in the opposite direction, that is, counterclockwise pivoting stop arm 18 inward toward the side of bus 10. After a delay of a few seconds, electronic control module 320 energizes coil 314 and retracts lock pin 304 as stop arm 18 pivots inward and magnet 71 approaches Hall effect sensor 79. When stop arm 18 reaches the stored position, magnet 71 aligns with the Hall effect sensor 79 producing a signal that indicates the stored position of stop arm 18 and that causes relay 181 to deactivate and connect the upper side of motor 55 to ground. This stops motor 55 and holds stop sign assembly 18 in the stored E.g. 0045: a hinged crossing arm safety gate 142 that can be attached to the front of the bus 10 by a sealed electrical actuator assembly 144 that is identical to the electrical actuator assembly 14 and that can be illuminated via a wiring harness that passes through the outer housing of the actuator assembly as described above. Crossing arms or safety gates as well known and described in earlier Lamparter patents that are discussed in the background of the invention. In other words, the invention has been described in an illustrative manner, and it is to be understood that the terminology which has been used is intended to be in the nature of the words of description rather than of limitation].
	For claim 10, Vidri discloses wherein: the housing is mounted to a vehicle [E.g. 0007: retainer arrangement includes a retainer for retaining a hinged arm on a vehicle in a stored position positively so that the hinged arm does not move away from the vehicle unintentionally. The arrangement may be used in connection with a hinged stop arm that is attached to the side of a school bus that is deployed when the school bus stops to pick-up or drop off passengers, 0022, Fig. 1]; and the physical appendage is tucked near the vehicle when the physical appendage is in the stowed position and extends out away from the vehicle when the physical appendage is in the deployed position [E.g. 0022: The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16 in a perpendicular fashion as shown in FIG. 1, 0032-0035, Fig. 1].
	For claim 11, Vidri discloses wherein: the common parts sub-assembly further includes an electrical connector and the physical appendage includes a corresponding electrical connector E.g. 0045: a hinged crossing arm safety gate 142 that can be attached to the front of the bus 10 by a sealed electrical actuator assembly 144 that is identical to the electrical actuator assembly 14 and that can be illuminated via a wiring harness that passes through the outer housing of the actuator assembly as described above. Crossing arms or safety gates as well known and described in earlier Lamparter patents that are discussed in the background of the invention. In other words, the invention has been described in an illustrative manner, and it is to be understood that the terminology which has been used is intended to be in the nature of the words of description rather than of limitation].
	For claim 12, Vidri disclose wherein the assembly is for a school bus with the housing being mountable to the school bus [E.g. 0007: retainer arrangement includes a retainer for retaining a hinged arm on a vehicle in a stored position positively so that the hinged arm does not move away from the vehicle unintentionally. The arrangement may be used in connection with a hinged stop arm that is attached to the side of a school bus that is deployed when the school bus stops to pick-up or drop off passengers, 0022, Fig. 1].
	For claim 13, is interpreted and rejected as discussed with respect to claim 1.
	For claim 14, Vidri discloses wherein: the physical appendage is either a stop sign [E.g. 0034: stop sign assembly 18] or a crossing guard arm.
	For claim 15, is interpreted and rejected as discussed with respect to claim 2.

6.	Claims 4 rejected under 35 U.S.C. 103 as being unpatentable over Vidri in view of Singh and further in view of Official Notice.
For claim 4, Vidri in view of Singh fails to expressly disclose wherein: the electric motor is a gear motor having a lead screw.
	However, examiner takes official notice that having an electric motor that is a gear motor having a lead screw is well-known in the art of motors and would have been obvious to one of ordinary skill in the art in order because gear motor output more running and holding torque than an ungeared, standard motor.

Allowable Subject Matter
7.	Claims 5-7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Bosworth (US Pat. No. 10,875,644)
	Watkins et al. (US 2020/0056851)
	Osborne (US Pat. No. 8,820,767)
	Buley et al. (US 2013/0112835)

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689